         Case 2:10-cr-00437-MAK Document 31 Filed 01/22/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                    : CRIMINAL ACTION
                                             :
                     v.                      : NO. 10-437
                                             :
 TING MAN LUI                                :


                                         ORDER
       AND NOW, this 22nd day of January 2021, upon considering Defendant’s Motion for early

termination of supervised release (ECF Doc. No. 23), the United States’ Response (ECF Doc. No.

29), and for reasons in the accompanying Memorandum, it is ORDERED Defendant’s Motion

(ECF Doc. No. 23) is DENIED without prejudice.




                                                  ________________________
                                                  KEARNEY, J.
